NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 PATRICK TAKEUCHI,                                No. 15-17205

                  Plaintiff-Appellant,            D.C. No. 1:14-cv-00299-JMS-KSC

   v.
                                                  MEMORANDUM**
 JOHN M. MCHUGH, Secretary of the
 Army*,

                  Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Hawaii
                    J. Michael Seabright, Chief Judge, Presiding

                            Submitted January 18, 2017***

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Patrick Takeuchi appeals pro se from the district court’s judgment

dismissing his Title VII action. We have jurisdiction under 28 U.S.C. § 1291. We

        *
             Eric Fanning is substituted for his predecessor, John M. McHugh, as
Secretary of the Army under Fed. R. App. P. 43(c)(2).
        **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Vinieratos v. U.S. Dep’t of Air Force Through Aldridge, 939 F.2d
762, 767-68 (9th Cir. 1991). We affirm.

      The district court properly dismissed Takeuchi’s Title VII action because

Takeuchi failed to exhaust his administrative remedies. See id. at 772 (“The law

requires an aggrieved federal employee to elect one exclusive administrative

remedy and to exhaust whatever remedy he chooses.”).

      We do not consider claims raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    15-17205